Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s amendment submitted on June 10, 2021.
Claims 1-27 are pending in the application.

Response to Arguments/Remarks
Specification
Applicant’s replacement abstract has addressed the objection, and accordingly, the objection has been withdrawn.

Claim Rejections - 35 USC § 112
Claims 16 and 26 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  The amendments to claims 16 and 16 have addressed the rejections, and accordingly, the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, 9-12, 14-15, 18-21, 23-24, and 27 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremain, US Publication No. 2002/0069369 in view of Montano et al. US Patent No. 7,072,728 and Keshav et al. US Patent No. 6,985,937.
The amendments to claims 1, 10, and 19 have been overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 9-12, 14-15, 18-21, 23-24, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremain, US Publication No. 2002/0069369 (“Tremain”) in view of Montano et al. US Patent No. 7,072,728 (“Montano”), Keshav et al. US Patent No. 6,985,937 (“Keshav”), and Aman et al. US Patent No. 6,249,800 (“Aman”).

Regarding claim 1, Tremain teaches a method for identifying a host for an application in a virtualized environment, comprising: 
receiving information indicating a configuration for a virtual machine, the configuration specifying at least: an amount of memory and a network configuration (para. [0043] setting up on a real computer at least one virtual machine, said at least one virtual machine having a specification by the customer.  para. [0077] customer wanting a file server having a particular type of CPU, amount of memory, storage capacity. para. [0197] virtual network VNA for the first customer.  para. [0203] virtual network… according to different customers’ requirements); 
obtaining host state information of a plurality of hosts (para. [0133] allow the operating parameters of the real computer to be monitored);
selecting, from a plurality of hosts, a host that is compatible with the configuration for the virtual machine and for deploying the virtual machine (para. [0075] setting up on a real computer at the request of each of said customers at least one virtual machine… said at least one virtual machine for each of said customers having a specification determined in accordance with the computer service or services requested by said customer.  para. [0077] provider will set up virtual arrangements on a real computer.  para. [0078] one or more real computers operated in hosting centre.  para. [0131] create virtual hardware platform).

Tremain does not teach based on the host state information, heuristically select, from the plurality of hosts, a host that is compatible with the configuration for the virtual machine; wherein heuristically selecting the host includes selecting the host with a highest available capacity based on performance goals of a user.
Montano discloses the concept of a receiving information indicating configuration specifying one or more disks; a size of each of the one or more disks; and a network configuration (col 5, lines 25-35, 50-54.  specify numerous other hardware variables… size of the hard drive, amount of installed memory, network interface cards).  Tremain discloses a customer specifying characteristics, such as CPU, memory, and storage, for a virtual machine.  As described by Montano, it was known in the art for a customer to specify various desired hardware characteristics.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied Montano’s concept of a customer’s specification of hardware variables with Tremain such that a customer in Tremain is further capable of specifying additional variables.  One of ordinary skill in the art would have been motivated to do so because Tremain is directed to providing services according various customer requirements (para. [0077]), and it would have been beneficial to have provided options for customers to further specify components typically used by computers.
Keshav discloses:
receiving information indicating a configuration for a virtual server (col. 4, lines 25-31. virtual servers 162 each may consume different amount of resources of the physical host machines 160… resources include disk space, memory, network capacity, and processing cycles.  col. 6, lines 5-9. required resource increases); obtaining host state information of a plurality of hosts (col. 10, lines 66-col. 11, line 4. monitor resource usage of a group of physical hosts); and based on the host state information, heuristically select, from the plurality of hosts, a host that is compatible with the configuration for the virtual server; wherein heuristically selecting the host includes selecting the host with a highest available capacity for deploying the virtual server (col. 3, lines 50-53.  physical host machines adapted to support virtual servers.  col. 6, lines 5-21. heuristic methods… used to select a new physical host.  col. 11, lines 32-40, 53-59.  using the easiest fit heuristic… select the physical host with the largest weighted resource availability.  choice of physical host 160B is subject to the constraint that the selected 160B has sufficient resources to meet the resource demands).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain with Keshav’s disclosure in the selection of a host, i.e. real computer, such that a host compatible with the configuration for the virtual machine and with the highest available capacity is selected for the virtual machine.  One of ordinary skill in the art would have been motivated to do so in order to have provided the benefits of providing quality of service guarantees for a customer and providing a host with sufficient resources to meet customer demands (col. 2, lines 25-26.  providing quality of service guarantees for a customer…). 
Aman teaches selecting, from a plurality of hosts, a host with a highest available capacity based on performance goals of a user (col. 12, lines 20-34.  different service class has a set of business goals associated therewith. goals, e.g., required response time and required execution velocity.  col. 28, lines 30-34, 65-66.  servers that are meeting their goals are selected first.   col. 29, lines 3-6.  select, using current capacity information, the one system(s) from those in the set.  server is selected as that which is meeting its goals…, the goal-meeting server then having the most available capacity.  col. 31, line 11-16. select one particular system that is then viewed as "best" choice.  col. 33, lines 10-16.  "best" system, particular system which then had the most available capacity. col. 36, lines 16-22.  Examiner’s Note:  The claim broadly states “a user” and does not further define the user).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain and Keshav with Aman’s disclosure of selecting a host with a highest available capacity based on performance 

Regarding claim 10, Tremain teaches a non-transitory computer-readable storage medium comprising computer executable instructions, which when executed by a processor, cause the processor to: 
receive information indicating a configuration for a virtual machine, the configuration specifying at least: an amount of memory; and a network configuration (para. [0043] setting up on a real computer at least one virtual machine, said at least one virtual machine having a specification by the customer.  para. [0077] customer wanting a file server having a particular type of CPU, amount of memory, storage capacity. para. [0131] create virtual hardware platform.  para. [0197] virtual network VNA for the first customer.  para. [0203] virtual network… according to different customers’ requirements);  
selecting, from a plurality of hosts, a host that is compatible with the configuration for the virtual machine and for deploying the virtual machine (para. [0075] setting up on a real computer at the request of each of said customers at least one virtual machine… said at least one virtual machine for each of said customers having a specification determined in accordance with the computer service or services requested by said customer.  para. [0077] provider will set up virtual arrangements on a real computer.  para. [0078] one or more real computers operated in hosting centre.  para. [0131] create virtual hardware platform).
Tremain does not teach the configuration specifying one or more disks; a size of each of the one or more disks.
Tremain does not teach cause the processor to: obtain host state information of a plurality of hosts; and based on the host state information, heuristically select, from the plurality of hosts, a host that 
Montano discloses the concept of a configuration specifying one or more disks; a size of each of the one or more disks; and a network configuration (col 5, lines 25-35, 50-54.  specify numerous other hardware variables… size of the hard drive, amount of installed memory, network interface cards).  Tremain discloses a customer specifying characteristics, such as cpu, memory, storage for a virtual machine.  As disclosed by Montano, it was known in the art for a customer to specify desired hardware characteristics.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied Montano’s concept of a customer’s specification of hardware variables with Tremain such that the a customer in Tremain is further capable of specifying additional variables.  One of ordinary skill in the art would have been motivated to do so because Tremain is directed to providing services according various customer requirements (para. [0077]), and it would have been beneficial to have provided options for customers to further specify components typically used by computers.
Keshav discloses:
receiving information indicating a configuration for a virtual server (col. 4, lines 25-31. virtual servers 162 each may consume different amount of resources of the physical host machines 160… resources include disk space, memory, network capacity, and processing cycles.  col. 6, lines 5-9. required resource increases); obtaining host state information of a plurality of hosts (col. 10, lines 66-col. 11, line 4. monitor resource usage of a group of physical hosts); and based on the host state information, heuristically select, from the plurality of hosts, a host that is compatible with the configuration for the virtual server; wherein heuristically selecting the host includes selecting the host with a highest available capacity for deploying the virtual server (col. 3, lines 50-53.  physical host machines adapted to support virtual servers.  col. 6, lines 5-21. heuristic methods… used to select a new physical host.  col. 11, lines 32-40, 53-59.  using the easiest fit heuristic… select the physical 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain with Keshav’s disclosure in the selection of a host, i.e. real computer, such that a host compatible with the configuration for the virtual machine and with the highest available capacity is selected for the virtual machine.  One of ordinary skill in the art would have been motivated to do so in order to have provided the benefits of providing quality of service guarantees for a customer and providing a host with sufficient resources to meet customer demands (col. 2, lines 25-26.  providing quality of service guarantees for a customer…). 
Aman teaches selecting, from a plurality of hosts, a host with a highest available capacity based on performance goals of a user (col. 12, lines 20-34.  different service class has a set of business goals associated therewith. goals, e.g., required response time and required execution velocity.  col. 28, lines 30-34, 65-66.  servers that are meeting their goals are selected first.   col. 29, lines 3-6.  select, using current capacity information, the one system(s) from those in the set.  server is selected as that which is meeting its goals, the goal-meeting server then having the most available capacity.  col. 31, line 11-16. select one particular system that is then viewed as "best" choice.  col. 33, lines 10-16.  "best" system, particular system which then had the most available capacity. col. 36, lines 16-22.  Examiner’s Note:  The claim broadly states “a user” and does not further define the user).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain and Keshav with Aman’s disclosure of selecting a host with a highest available capacity based on performance goals such that the heuristically selecting of a host disclosed in Keshav is further based on performance goals.  One of ordinary skill in the art would have been motivated to do so because Tremain describes providing business infrastructure services for customers, and Keshav describes providing services to a user, which may be user of a company.  It would have been beneficial to enable selecting a host that satisfies user-defined business importance and business goals (col. 6, lines 63-col. 7, line 3).

Regarding claim 19, Tremain teaches a device, comprising: 
one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
receiving information indicating a configuration for a virtual machine, the configuration specifying at least: an amount of memory; and a network configuration (para. [0043] setting up on a real computer at least one virtual machine, said at least one virtual machine having a specification by the customer.  para. [0077] customer wanting a file server having a particular type of CPU, amount of memory, storage capacity. para. [0131] create virtual hardware platform.  para. [0197] virtual network VNA for the first customer.  para. [0203] virtual network… according to different customers’ requirements); 
selecting, from a plurality of hosts, a host that is compatible with the configuration for the virtual machine and for deploying the virtual machine (para. [0075] setting up on a real computer at the request of each of said customers at least one virtual machine… said at least one virtual machine for each of said customers having a specification determined in accordance with the computer service or services requested by said customer.  para. [0077] provider will set up virtual arrangements on a real computer.  para. [0078] one or more real computers operated in hosting centre.  para. [0131] create virtual hardware platform).
Tremain does not teach the configuration specifying at least: one or more disks; and a size of each of the one or more disks.
Tremain does not teach instructions to: obtain host state information of a plurality of hosts; and based on the host state information, heuristically select, from the plurality of hosts, a host that is compatible with the configuration for the virtual machine; wherein heuristically selecting the host includes selecting the host with a highest available capacity based on performance goals of a user..

Keshav discloses:
receiving information indicating a configuration for a virtual server (col. 4, lines 25-31. virtual servers 162 each may consume different amount of resources of the physical host machines 160… resources include disk space, memory, network capacity, and processing cycles.  col. 6, lines 5-9. required resource increases); obtaining host state information of a plurality of hosts (col. 10, lines 66-col. 11, line 4. monitor resource usage of a group of physical hosts); and based on the host state information, heuristically select, from the plurality of hosts, a host that is compatible with the configuration for the virtual server; wherein heuristically selecting the host includes selecting the host with a highest available capacity for deploying the virtual server (col. 3, lines 50-53.  physical host machines adapted to support virtual servers.  col. 6, lines 5-21. heuristic methods… used to select a new physical host.  col. 11, lines 32-40, 53-59.  using the easiest fit heuristic… select the physical host with the largest weighted resource availability.  choice of physical host 160B is subject to the constraint that the selected 160B has sufficient resources to meet the resource demands).
providing quality of service guarantees for a customer…). 
Aman teaches selecting, from a plurality of hosts, a host with a highest available capacity based on performance goals of a user (col. 12, lines 20-34.  different service class has a set of business goals associated therewith. goals, e.g., required response time and required execution velocity.  col. 28, lines 30-34, 65-66.  servers that are meeting their goals are selected first.   col. 29, lines 3-6.  select, using current capacity information, the one system(s) from those in the set.  server is selected as that which is meeting its goals, the goal-meeting server then having the most available capacity.  col. 31, line 11-16. select one particular system that is then viewed as "best" choice.  col. 33, lines 10-16.  "best" system, particular system which then had the most available capacity. col. 36, lines 16-22.  Examiner’s Note:  The claim broadly states “a user” and does not further define the user).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain and Keshav with Aman’s disclosure of selecting a host based on performance goals such that the heuristically selecting of a host is further based on performance goals.  One of ordinary skill in the art would have been motivated to do so because Tremain describes providing business infrastructure services for customers, and Keshav describes providing services to a user, which may be user of a company.  It would have been beneficial to enable selecting a host that satisfies requests in view of user-defined business importance and business goals (col. 6, lines 63-col. 7, line 3).



Regarding claim 3, Tremain in view of Montano, Keshav, and Aman teach the method of claim 1, wherein the information is received from a remote computer system (Tremain: fig. 4; para. [0041] customer terminals for accessing these systems).

Regarding claim 5, Tremain in view of Montano, Keshav, and Aman teach the method of claim 1, further comprising: automatically deploying the virtual machine on the heuristically selected host (Tremain: para. [0131] configuration of virtual server may be automated.  para. [0149] [0187] customer-specific computer equipment, once a specification for such structure has been determined by a customer, an virtual system can be brought into being entirely automatically.  Keshav: col. 6, lines 5-21. heuristic methods… used to select a new physical host).

Regarding claim 6, Tremain in view of Montano, Keshav, and Aman teach the method of claim 1, wherein the virtual machine includes one or more virtual CPUs (Tremain: para. [0077] virtual file server appears exactly as though it were a real file server having a real CPU… para. [0116] multiple virtual servers that have different virtual processor architectures).

Regarding claim 9, Tremain does not teach the method of claim 1, wherein the highest available capacity is the host whose processor currently has the most available cycles.
Keshav suggests highest available capacity is a host whose processor currently has the most available cycles (col. 4, line 29-31.  examples of resources include… processing cycles (CPU resources.  col. 6, lines 16-21.  physical host 160 with the most available resources is selected.  col. 11, lines 32-35, 53-62.  find the physical host that has the most available resources). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain with Keshav’s disclosure.  One of ordinary skill in the art would have been motivated to do so in order to have provided the benefits of providing quality of service guarantees for a customer and providing a host with sufficient resources to meet customer demands (col. 2, lines 25-26.  providing quality of service guarantees for a customer…). 

Regarding claim 11, Tremain in view of Montano, Keshav, and Aman teach the non-transitory computer-readable storage medium of claim 10, wherein the virtual machine is a staged virtual machine (Tremain: para. [0174] pre-configured virtual machines stored for different customers).

Regarding claim 12, Tremain in view of Montano, Keshav, and Aman teach the non-transitory computer-readable storage medium of claim 10, wherein the information is received from a remote computer system (Tremain: fig. 4; para. [0041] customer terminals for accessing these systems).

Regarding claim 14, Tremain in view of Montano, Keshav, and Aman teach the non-transitory computer-readable storage medium of claim 10, wherein the computer executable instructions further cause the processor to: automatically deploy the virtual machine on the heuristically selected host (Tremain: para. [0131] configuration of virtual server may be automated. para. [0149] [0187] customer-specific computer equipment, once a specification for such structure has been determined by a customer, an virtual system can be brought into being entirely automatically.  Keshav: col. 6, lines 5-21. heuristic methods… used to select a new physical host).

Regarding claim 15, Tremain in view of Montano, Keshav, and Aman teach the non-transitory computer-readable storage medium of claim 10, wherein the virtual machine includes one or more virtual CPUs (Tremain: para. [0077] virtual file server appears exactly as though it were a real file server having a real CPU…  para. [0116] multiple virtual servers that have different virtual processor architectures).

Regarding claim 18, Tremain in view of Montano, Keshav, and Aman teach the non-transitory computer-readable storage medium of claim 10, wherein the configuration further specifies an operating system to be implemented in the virtual machine (Tremain: para. [0199] operating system software and applications are installed onto the virtual servers.  para. [0203] virtual operating systems and virtual firewalls, etc., may be used according to different customers' requirements).

Regarding claim 20, Tremain in view of Montano, Keshav, and Aman teach the device of claim 19, wherein the virtual machine is a staged virtual machine (Tremain: para. [0174] pre-configured virtual machines stored for different customers).

Regarding claim 21, Tremain in view of Montano, Keshav, and Aman teach the device of claim 19, wherein the information is received from a remote computer system (Tremain: fig. 4; para. [0041] customer terminals for accessing these systems).

Regarding claim 23, Tremain in view of Montano, Keshav, and Aman teach the device of claim 19, wherein the one or more programs further include instructions for: automatically deploying the virtual machine on the heuristically selected host (Tremain: para. [0131] configuration of virtual server may be automated.  para. [0149] [0187] customer-specific computer equipment, once a specification for such structure has been determined by a customer, an virtual system can be brought into being entirely automatically.  Keshav: col. 6, lines 5-21. heuristic methods… used to select a new physical host).

Regarding claim 24, Tremain in view of Montano, Keshav, and Aman teach the device of claim 19, wherein the virtual machine includes one or more virtual CPUs (Tremain: para. [0077] virtual file server appears exactly as though it were a real file server having a real CPU… para. [0116] multiple virtual servers that have different virtual processor architectures).

Regarding claim 27, Tremain in view of Montano, Keshav, and Aman teach the device of claim 19, wherein the configuration further specifies an operating system to be implemented in the virtual machine (Tremain: para. [0199] operating system software and applications are installed onto the virtual servers.  para. [0203] virtual operating systems and virtual firewalls, etc., may be used according to different customers' requirements).

Claims 4, 13, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremain in view of Montano, Keshav, Aman, and Healy, US Patent Publication No. 2002/0147823 (“Healy”).

Regarding claim 4, Tremain does not teach the method of claim 1, wherein the information is received using an application programming interface.
Healy discloses communicating information using an application programming interface (para. [0064] message and connection services are accessed via an API.  para. [0082],[0083] message services offer a simple API for connecting to hosts, sending XML commands, receiving XML responses).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain with Healy’s disclosure of communicating using an API such that the information of Tremain is received using the API.  One of ordinary skill in the art would have been motivated to implement Healy’s API in order to have provided an interface to facilitate communications between clients and hosts, in this case, the customer and the system to setup virtual machines.  

Regarding claim 13, the claim is a medium claim corresponding to claim 4 and comprising similar subject matter.  Therefore, claim 13 is rejected under a similar rationale as claim 4.

.

Claims 7, 16, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremain in view of Montano, Keshav, Aman, and Alexander et al. US Patent Publication No. 2002/0075307 (“Alexander”).

Regarding claim 7, Tremain does not teach the method of claim 1, further comprising: prior to receiving the information, authenticating a user, wherein receiving the information includes receiving the information from the authenticated user.
Alexander discloses a program comprising instructions to prior to receiving a request, authenticating a user, wherein receiving the request includes receiving the request from the authenticated user (para. [0050] authorized user 57 issues a request.  para. [0052] authorized user has gained access to the premises server 32, allow the client computing device 90… to issue the appropriate requests or commands to the premises server 32).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain with Alexander’s disclosure of authenticating a user and receiving a request from the authenticated user.  One of ordinary skill in the art would have been motivated to do so because Tremain is concerned with providing security (para. [0078],[0135]), and Alexander would have further protected the system of Tremain by controlling access to the system.  

Regarding claim 16, Tremain does not teach the non-transitory computer-readable storage medium of claim 10, further comprising: prior to receiving the information, authenticating a user, wherein receiving the information includes receiving the request from the authenticated user.
Alexander discloses a program comprising instructions to prior to receiving information, authenticating a user, wherein receiving the information includes receiving the request from the 

Regarding claim 25, the claim is a device claim corresponding to claim 7 and comprising similar subject matter.  Therefore, claim 25 is rejected under a similar rationale as claim 7.

Claims 8, 17, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremain in view of Montano, Keshav, Aman, and Pan et al. US Patent No. 6,775,701 (“Pan”).

Regarding claim 8, Tremain does not teach the method of claim 1, further comprising: prior to heuristically selecting the host, validating the information according to one or more rules.
Pan discloses instructions for validating information according to one or more rules (col. 5, line 66-col. 6, line 13. validator 21 interprets policies stored in policy repository to determine the overall validity of a service reservation.  validator 21 uses identification data present in the request).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Tremain and Keshav with Pan’s disclosure of validating information such that the prior to the heuristically selecting as disclosed in Keshav, information is validated according to one or more rules.  Tremain and Pan are related to provisioning resources to a requesting user.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to 

Regarding claim 17, the claim is a medium claim corresponding to claim 8 and comprising similar subject matter.  Therefore, claim 17 is rejected under a similar rationale as claim 8.

Regarding claim 26, Tremain does not teach the device of claim 19, further comprising: prior to heuristically selecting the host, validating the request according to one or more rules.
Pan discloses instructions for validating a request according to one or more rules (col. 5, line 66-col. 6, line 13. validator 21 interprets policies stored in policy repository to determine the overall validity of a service reservation.  validator 21 uses identification data present in the request).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Tremain and Keshav with Pan’s disclosure of validating a request such that the prior to the heuristically selecting as disclosed in Keshav, a request is validated according to one or more rules.  Tremain and Pan are related to provisioning resources to a requesting user.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to validate information to prevent unauthorized requests and ensure that there are sufficient resources to fulfill a request (col. 6, lines 14-29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445